Callan, J.

In this action of contract for the recovery of damages for supplies and materials furnished to the defendants there was a finding for the plaintiff against one of the defendants. No requests for rulings were filed by the plaintiff. The defendant against whom the finding was made filed thirteen requests for rulings all of which were acted on by the judge and the case is reported to this Court for determination.
It is provided in G. L. c. 231, §108 that “Any party to a cause — aggrieved by any ruling on a matter of law by a single justice, may, as of right, have the ruling reported for determination by the Appellate Division" et cetera. The report before *158us is objectionable in form. No indication appears as to which party is aggrieved or what is the basis of the grievance. Perry v. Hanover, 314 Mass. 167. See Rule 28 of the District Courts (1952).
 It is also provided by Rule 28 of the District Courts (1932) that "the draft report shall state the issues raised by the pleadings, shall set forth in clear and concise terms the rulings upon which the party seeking the report has requested and now asks for a rehearing by the Appellate Division.” Although the action of the judge on the defendant’s requests for rulings appears in the report, the requests themselves do not and therefore we are unable to deal with them.
In accordance with Rule 28 of the District Courts (1932) we accordingly order that the report be recommitted to the judge who heard this case for amendment. We note that his action on some of the requests was a denial of the request "as not in accordance with the facts as found”, and suggest that the judge’s findings of facts, if there was a special finding, also be incorporated in his amended report. Bresnick v. Heath, 292 Mass. 293, 298.
So ordered.